26 F.3d 135
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Heriberto SALAZAR-BARBA, Defendant-Appellant.
No. 93-50581.
United States Court of Appeals, Ninth Circuit.
Submitted May 24, 1994.*Decided June 7, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Heriberto Salazar-Barba appeals his conviction following a jury trial for being an illegal alien in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(5).  Pursuant to  Anders v. California, 386 U.S. 738 (1967), Salazar-Barba's counsel has submitted a motion to withdraw as counsel of record and a brief identifying one possible issue for review:  whether section 922(g)(5) violates Salazar-Barba's right to equal protection because it bars illegal aliens from possessing a firearm.


3
Salazar-Barba, however, failed to raise this argument before the district court.  Therefore, we decline to consider it for the first time on appeal.   See United States v. Mondello, 927 F.2d 1463, 1468 (9th Cir.1991).  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no other issues for review.


4
Accordingly, counsel's motion to withdraw as counsel of record is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3